Case 1:17-cv-00016-PKC Document 58

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

penne eee ce ee 4
HAMZA B.ALKHOLI and AHMED
HALAWANI,

Plaintiffs,

-against-

MACKLOWE INVESTMENT PROPERTIES,
LLC,

Defendant,
see en x

 

Filed 05/21/20 _ Page 1of1

USDC SDNY

MAO aC
LAOUMENT

   
   
 

ELECTRONICALLY FILED
DOC #:

DATE FILED; SJai\ao20°

[ee - — pee oe af .

17 CIVIL 16 (PKC)

JUDGMENT

It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated May 21, 2020, defendant’s motion for summary

judgment is GRANTED; accordingly, the case is closed.

Dated: New York, New York
May 21, 2020

BY:

RUBY J. KRAJICK

 

Clerk of Court

WN a

, Deputy Clerk \J
